Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 1 of 22 PageID# 6454



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


                                                )
  In re CAPITAL ONE DATA BREACH                 )
  SECURITY LITIGATION                           )       Case No. 3:19-MD-02915-AJT-JFA
                                                )
                                                )


        NON-PARTIES BOARD OF GOVERNORS OF THE FEDERAL RESERVE
       SYSTEM’S AND OFFICE OF THE COMPTROLLER OF THE CURRENCY’S
      MEMORANDUM IN SUPPORT OF CONSENT MOTION TO INTERVENE AND
             IN OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL

                                          INTRODUCTION

         Non-parties the Board of Governors of the Federal Reserve System (“Board”) and the

  Office of the Comptroller of the Currency (“OCC”) (collectively “Agencies”), by and through

  the undersigned office of the United States Attorney for the Eastern District of Virginia, 1

  respectfully move, with the parties’ consent, to intervene pursuant to Fed. R. Civ. P. 24. The

  Agencies seek to intervene for the limited purpose of opposing plaintiffs’ Motion to Compel

  Production of Documents Protected by the Bank Examination Privilege (DE 485), filed May 22,

  2020 (“Motion” or “Motion to Compel”), insofar as it seeks access to the Board’s confidential

  supervisory information (“CSI”) and non-public OCC information in violation of the Agencies’

  regulations and the federal common law bank examination privilege.

         The Motion seeks to compel defendants Capital One Bank (USA), N.A., Capital One,

  N.A., and Capital One Financial Corp. (collectively, “Capital One”), to produce Board CSI and




  1
   The Board and OCC have independent litigating authority. See, e.g., 12 U.S.C. §§ 93(d),
  248(p). The undersigned is filing this memorandum and the accompanying motion as local
  counsel on behalf of the Agencies in accordance with Local Rule 83.1(D)(4).
                                                    1
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 2 of 22 PageID# 6455



  non-public OCC information—which is property of the Board and OCC under their respective

  Touhy2 regulations. Plaintiffs have not sought the Board’s or OCC’s permission to access this

  information (as these regulations require), and thus neither the Board nor OCC has had the

  opportunity to assert or, if appropriate, waive the bank examination privilege. Accordingly, the

  Agencies respectfully request that this Court permit them to intervene in this action for the

  limited purpose of opposing plaintiffs’ motion to compel on the grounds that plaintiffs have

  failed to comply with the Agencies’ Touhy regulations and are seeking documents that Capital

  One has identified on its privilege log as subject to the Agencies’ bank examination privilege.

  Should the Court find that plaintiffs are required to submit the requests required by the

  regulations, the Agencies are prepared to work with the parties to respond expeditiously.

            PROCEDURAL HISTORY AND INTEREST OF THE BOARD AND OCC

           The Board and OCC are agencies of the United States and non-parties to this action. The

  Board is authorized to regulate and examine or inspect bank holding companies and state-

  chartered banks that are members of the Federal Reserve System. 12 U.S.C. §§ 1844, 248(a).

  Defendant Capital One Financial Corp., Mclean, Virginia (“Capital One Financial”) is a

  domestic financial holding company supervised by the Board. The Board largely carries out this

  supervision through the Federal Reserve Bank of Richmond (“FRB Richmond”), to which

  examination authority is delegated. The OCC is authorized to examine national banks, 12 U.S.C.

  §§ 481, 1820(d), including defendants Capital One, National Association, Mclean, Virginia, and

  Capital One Bank (USA), National Association, Glen Allen, Virginia (“the Capital One Banks”).

           In conducting supervision, the Board and OCC interact continuously with supervised

  financial institutions such as Capital One Financial and the Capital One Banks and gather



  2
      United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).
                                                   2
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 3 of 22 PageID# 6456



  competitively sensitive and highly confidential information in order to assess their safety and

  soundness, the quality of their management, compliance with laws and regulations, ability to

  withstand risk, and a host of other variables. In the course of supervision, the Board and OCC

  make supervisory judgments on numerous aspects of a financial institution’s operations that are

  highly sensitive and confidential and are protected by Board and OCC regulations as well as the

  common law bank examination privilege. In order to effectively conduct supervision, Board (for

  Capital One Financial) and OCC (for the Capital One Banks) examiners conduct continuous on-

  site supervision and have near-plenary access to Capital One’s books and records. The quality of

  bank supervision depends heavily upon an institution’s candor in responding to the questions and

  requests of bank examiners and its willingness to be forthcoming in supplying information

  requested by bank examiners.

         The Board and OCC have Touhy regulations providing that documents relating to

  communications with supervised financial institutions are “property” of the respective Agencies.

  12 C.F.R. § 261.20(g) (Board regulations); 12 C.F.R. §§ 4.32(b), 4.36(d), 7.4000(d) (OCC

  regulations). The Board’s regulations set forth procedures under which litigants may seek access

  to supervisory communications, known as “confidential supervisory information” or “CSI.” 12

  C.F.R. §§ 261.20 et seq. These regulations provide that confidential supervisory information is

  “confidential and privileged” and “will not normally [be] disclose[d] . . . to the public.” 12

  C.F.R. § 261.22(a). However, the regulations provide a procedure through which litigants such

  as the plaintiffs may request access to such information by filing a Touhy request with the

  Board’s General Counsel. Id. § 261.22(b). Similarly, the OCC’s Touhy regulations set forth the

  means by which private litigants may obtain “non-public OCC information.” 12 C.F.R. §§ 4.31

  et seq. These regulations state that non-public OCC information is “confidential and privileged”



                                                   3
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 4 of 22 PageID# 6457



  and “will not normally [be] disclose[d] . . . to third parties.” 12 C.F.R. § 4.36(b). These

  regulations, however, also “[a]fford an orderly mechanism for the OCC to process [Touhy

  requests] expeditiously,” specifically by filing requests with the OCC’s Director for Litigation.

  Id. §§ 4.31(a)(1), 4.33(a), 4.34(a). In this case, plaintiffs have failed to file the necessary Touhy

  requests with the Board or OCC seeking access to the Board CSI and non-public OCC

  information that they demand in the Motion.

         In April 2020, Capital One informed the Board and OCC that the plaintiffs had served

  broad document requests and interrogatories on Capital One and that many of plaintiffs’ requests

  implicated documents protected by the bank examination privilege and the Board’s and OCC’s

  Touhy regulations. According to Capital One, plaintiffs’ requests capture a broad range of CSI

  and non-public OCC information for an over five-year period from January 1, 2015 through the

  present. For example, Document Request No. 26 seeks “Documents that You provided to, or

  received from, any governmental agency, regulatory agency, law enforcement agency, or advisory

  council, whether in the United States, Europe, or elsewhere, concerning the Breach.”

         Capital One has informed the Board and OCC that it has to date identified approximately

  19 OCC and/or FRB reports of examination and inspection reports from 2015 to present that may

  include some discussion of cybersecurity issues in addition to non-responsive highly sensitive

  supervisory information regarding Capital One’s operations and/or customer information

  unrelated to cybersecurity issues, as well as thousands of pages of supervisory correspondence

  with the Agencies which touch on cybersecurity information in addition to a host of other highly

  sensitive non-responsive information. Capital One advised the Agencies that, in addition to

  formal examination reports and supervisory correspondence, it has potentially tens of thousands

  of additional pages of internal Capital One emails and documents referring or relating to

  supervisory communications that it is in the process of identifying and reviewing in response to

                                                    4
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 5 of 22 PageID# 6458



  plaintiffs’ discovery requests. As discussed, infra, at 10-11, although neither the Board nor the

  OCC have had the opportunity to review this information because plaintiffs have not filed Touhy

  requests as required by the Agencies’ regulations, the information described by Capital One is

  CSI under the Board’s regulations and non-public OCC information subject to the Agencies’

  Touhy regulations.

          Capital One has advised the plaintiffs several times in the course of discovery that this

  information was privileged and confidential under the federal common law bank examination

  privilege, and that Capital One was prohibited by the Agencies’ Touhy regulations from

  producing this information in response to plaintiffs’ discovery demands absent prior written

  approval of the Agencies. Yet, plaintiffs have neither sought nor obtained such approval as of

  the date of this filing.

          By letter dated May 6, 2020, attached as Exhibit 1 to plaintiffs’ Motion (DE 486-01),

  Capital One again advised the plaintiffs of the requirements that they seek access to the Board

  CSI and non-public OCC information by means of the Agencies’ Touhy regulations. The letter

  stated that Capital One had “repeatedly” informed plaintiffs that it was “not permitted to

  produce” the Board CSI and non-public OCC information. Id. at 1. The letter further explained

  that, in view of Capital One’s arguments and requests to the Court that it be permitted

  categorically to log bank examination privileged documents, plaintiffs had argued that the bank

  examination privilege belonged to Capital One’s regulators. Capital One stated that it had

  reached out to the Board and OCC to describe generally the documents and the obligation of

  non-disclosure, and that the Board and OCC had confirmed that “non-public OCC information

  and/or Confidential Supervisory Information (‘CSI’) of the FRB” is at issue. Id. (citing 12

  C.F.R. § 4.32(b) (defining non-public OCC information”) and 12 C.F.R. § 261.20(g), .22 and .23



                                                   5
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 6 of 22 PageID# 6459



  (defining Board CSI)). Capital One informed the plaintiffs that “[b]oth the OCC and [Board]

  impose requirements on parties who seek non-public OCC information or CSI in adversarial

  litigation involving supervised entities,” and outlined those requirements, including the

  requirement that a written request for access be filed under the Agencies’ regulations. Id. at 2.

  Despite this communication, plaintiffs have not to date filed requests for access with the

  Agencies as required.

         Rather, on May 22, 2020, plaintiffs filed the Motion, arguing that the federal bank

  examination privilege is inapplicable because Virginia law applies in this diversity case and does

  not recognize a bank examination privilege. See Memorandum in Support of Plaintiffs’ Motion

  (DE 486) (“Pl. Mem.”) at 3-4. Recognizing the possibility of error on that point, however,

  plaintiffs concede that, if the federal bank examination privilege does apply, it belongs to the

  Agencies and the Agencies “should be given a reasonable opportunity to intervene and assert it

  for themselves.” Id. at 5; see also id. at 12 n.5 (“Plaintiffs have no objection to the federal

  agencies being provided an opportunity to assert privilege . . . .”). Plaintiffs acknowledge that

  they have been informed of the requirements of the Agencies’ Touhy regulations, which “make

  banking regulatory material broadly confidential and categorize such material as the property of

  the [A]gencies.” Id. at 8. Plaintiffs nevertheless incorrectly argue that they need not comply

  with those regulations and exhaust administrative remedies because the regulations “conflict

  with, and therefore are superseded by, a bank’s discovery obligations under the Federal Rules of

  Civil Procedure.” Id.

         Contrary to plaintiffs’ arguments, the Agencies’ regulations are not in conflict with the

  Federal Rules and compliance with the regulations is not excused by Virginia law. Rather, for

  the reasons discussed below, the Board’s and the OCC’s Touhy regulations are appropriately



                                                    6
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 7 of 22 PageID# 6460



  applied to the examination reports, supervisory correspondence, and internal Capital One

  documents discussing or reflecting supervisory communications that plaintiffs seek from Capital

  One. Indeed, these documents are “confidential and privileged,” 12 C.F.R. §§ 261.22(a) (Board

  regulation), 4.36(b) (OCC regulation), subject to the federal common law bank examination

  privilege (which, as plaintiffs concede, belongs to the Agencies), and may not be produced in

  litigation without first seeking approval of the Board’s General Counsel and the OCC

  respectively, 12 C.F.R. §§ 261.20(g) (Board regulation); 4.35(a) (OCC regulation). Accordingly,

  the Agencies move to intervene for the limited purpose of protecting the confidentiality of their

  supervisory information, requiring compliance with their Touhy regulations, and, if necessary,

  asserting the bank examination privilege.

                                              ARGUMENT

     I.      The Agencies Should Be Permitted to Intervene for the Limited Purpose of
             Opposing Plaintiffs’ Motion Insofar as it Seeks Access to the Agencies’
             Confidential Supervisory and Non-Public Information

          Under the Federal Rules of Civil Procedure, a court must permit intervention by anyone

  who “claims an interest relating to the property or transaction that is the subject of the action, and

  is so situated that disposing of the action may as a practical matter impair or impede the

  movant’s ability to protect its interest, unless existing parties adequately represent that interest,”

  so long as the motion is “timely.” Fed. R. Civ. P. 24(a). As the Fourth Circuit has articulated the

  test, upon timely motion, a party may intervene as of right: (1) where the applicant has “an

  interest in the subject matter of the action;” (2) “protection of this interest would be impaired”

  absent intervention; and (3) “the applicant’s interest is not adequately represented by the existing

  parties to the litigation.” Teague v. Bakker, 931 F.2d 259, 260-61 (4th Cir. 1991). The Fourth

  Circuit has held that “liberal intervention is desirable to dispose of as much of a controversy



                                                     7
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 8 of 22 PageID# 6461



  ‘involving as many apparently concerned persons as is compatible with efficiency and due

  process.’” Feller v. Brock, 802 F.2d 722, 729 (4th Cir. 1986) (quoting Nuesse v. Camp, 385 F.2d

  694, 700 (D.C. Cir. 1967)). The party moving to intervene “bears the burden of demonstrating to

  the court a right to intervene.” In re Richman, 104 F.3d 654, 658 (4th Cir. 1997).

         Here, the Agencies’ Motion to Intervene, filed just one week after plaintiffs’ Motion to

  Compel, is timely. See, e.g., Scott v. Bond, 734 Fed. App’x 188, 191 (4th Cir. 2018) (“[a]

  proposed intervenor should move to intervene as soon as it becomes clear that his interests”

  would not be adequately represented by existing parties). The Agencies have an interest in the

  property or transaction that is the subject of this action because they have a substantial legal

  interest in ensuring that parties comply with the Agencies’ Touhy regulations and the protection

  of privileged and confidential bank examination information belonging to the Agencies and

  subject to their rules. See, e.g., 100Reporters LLC v. U.S. Dep’t of Justice, 307 F.R.D. 269, 277

  (D.D.C. 2014) (“[F]ederal courts regularly have recognized preserving confidentiality as a

  sufficient interest under Rule 24(a), both when a statutory privilege is at stake or, more

  relevantly, when there exists a general interest in protecting the confidentiality of information

  without relation to a specific statutory right.”). Indeed, plaintiffs concede that the Agencies

  “should be given a reasonable opportunity to intervene and assert” the bank examination

  privilege, Pl. Mem. at 5; see also id. at 12 n.5, and have consented through counsel to the

  Agencies’ limited intervention.

         Absent intervention, the Agencies’ ability to protect their interest would be impaired as

  the Agencies would be unable to oppose the Motion to Compel, to review Board CSI and non-

  public OCC information in Capital One’s possession potentially subject to disclosure, to assert

  their interest in requiring compliance with their Touhy regulations, and, if necessary, to assert



                                                    8
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 9 of 22 PageID# 6462



  bank examination privilege. As the courts have recognized, the banking Agencies should have

  an opportunity to assert the privilege and to defend that assertion prior to disclosure of CSI or

  non-public OCC information. In re Bankers Tr. Co., 61 F.3d 465, 472 (6th Cir. 1995). Finally,

  no existing party has an interest in requiring compliance with the Agencies’ Touhy regulations or

  could adequately assert privilege, because the privilege belongs to the Agencies alone. The

  Agencies have therefore met their minimal burden in this case of showing that existing

  representation may be inadequate. See Virginia v. Westinghouse Electric Corp., 542 F.2d 214,

  216 (4th Cir. 1976) (noting that potential intervenor’s “burden of showing an inadequacy of

  representation is minimal”) (citing Trbovich v. United Mine Workers, 404 U.S. 528, 538 n.10

  (1972)). 3

          In the alternative, even if the Court determines that the Agencies are not entitled to

  intervene as of right, the Agencies meet the requirements for permissive intervention under Rule

  24(b), under which a party may intervene “[o]n timely motion” when the potential intervenor

  “has a claim or defense that shares with the main action a common question of law or fact.” Fed.

  R. Civ. P. 24(b)(1)(B). In exercising its discretion under Rule 24(b), the district court “must




  3
    The Supreme Court recently held that “an intervenor of right must have Article III standing in
  order to pursue relief that is different from that which is sought by a party with standing.” Town
  of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645, 1651 (2017). The Agencies have Article III
  standing because disclosure of their confidential and non-public supervisory information absent
  prior approval would injure their interest in unfettered access to information from financial
  institutions needed to carry out their supervisory responsibilities and compliance with their
  Touhy regulations. See, e.g., McKinley v. Bd. of Governors of the Fed. Reserve Sys., 647 F.3d
  331, 340 (D.C. Cir. 2011) (“[t]he Board and Reserve Banks ‘rely on the willingness of
  supervised institutions to provide full information in order to assure a robust supervisory
  environment’” (quoting Board declaration)). Such injury is redressable by an order of this Court
  preventing unauthorized disclosure. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)
  (Article III standing requires an (1) injury-in-fact, (2) fairly traceable to the challenged action,
  (3) that is likely redressable by a favorable decision of the Court).


                                                    9
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 10 of 22 PageID# 6463



  consider ‘whether the intervention will unduly delay or prejudice the adjudication of the original

  parties’ rights.’” Stuart v. Huff, 706 F.3d 345, 349 (4th Cir. 2012) (quoting Fed. R. Civ. P.

  24(b)(3)). Here, the Court should exercise its discretion to permit intervention for the narrow

  purpose of allowing the Agencies to enforce compliance with their Touhy regulations, and to

  assert and defend, if necessary, the bank examination privilege in connection with the common

  questions of law and fact raised by the Motion to Compel. Permissive intervention will not

  unduly delay or prejudice adjudication of the parties’ rights, as intervention is limited to the

  narrow issues of privilege of the Board’s CSI and non-public OCC information and compliance

  with the Agencies’ Touhy regulations, and the parties have consented to the Agencies’ motion.

           For these reasons, the Agencies respectfully request that they be permitted to intervene as

 of right, or, in the alternative, that the Court grant permissive intervention, for the limited purpose

 of opposing plaintiffs’ Motion to Compel.

     II.      Plaintiffs May Not Access the Agencies’ Non-Public and Confidential
              Supervisory Information Without First Requesting it from the Agencies
              Pursuant to Their Touhy Regulations

           As described above, supra at 3-4, the Agencies have enacted Touhy regulations to protect

  sensitive agency information from automatic disclosure. It is well-established in the Fourth

  Circuit that federal agencies may use Touhy regulations to regulate access to federal government

  information for use in litigation, recognizing that one of the objectives of Touhy regulations is

  “to conserve governmental resources where the United States is not a party to a suit.” Boron Oil

  Co. v. Downie, 873 F.2d 67, 70 (4th Cir. 1989). Indeed, compliance with Touhy regulations is

  required for both civil and criminal litigants seeking information belonging to a third-party

  government agency. In United States v. Soriano-Jarquin, 492 F.3d 495, 499 (4th Cir. 2007), for

  example, the Fourth Circuit upheld a district court’s exclusion of a federal agent’s testimony



                                                    10
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 11 of 22 PageID# 6464



  from a criminal trial because the defendant declined to request access by means of the agency’s

  Touhy regulations. The court held that “[n]either the existence nor the application of the Touhy

  regulations deprived the defendant of any [Constitutional] right. . . . [T]he defendant made no

  attempt whatsoever to comply with the [agency’s Touhy] regulations . . . . Given this, he can

  hardly be heard to complain that the regulations caused him injury.” Id. at 504. There is no

  reason why plaintiffs’ failure to comply with the Agencies’ Touhy regulations should yield any

  different result here.

          Despite this well-established authority, and despite being informed of the Agencies’

  Touhy regulations, plaintiffs have refused to request access pursuant to those regulations. In

  light of this failure, this Court should not countenance plaintiffs’ attempted end-run around the

  Agencies’ regulations before seeking to compel production of the Agencies’ privileged and

  confidential information from Capital One in this Court.

          In support of their Motion, Plaintiffs incorrectly claim, citing Bankers Trust, that their

  obligation to comply with the Agencies’ Touhy regulations is “superseded” by Capital One’s

  “discovery obligations under the Federal Rules of Civil Procedure.” Pl. Mem. at 8. However,

  unlike this case, the plaintiff in Bankers Trust did exhaust administrative remedies by making a

  “written request to the Federal Reserve Board pursuant to” its regulations—which the Board

  denied—before seeking relief from the court. 61 F.3d at 468. Indeed, far from holding that the

  Agencies’ rules may be disregarded, the court in Bankers Trust found that “federal regulations

  should be adhered to and given full force and effect of law whenever possible.” Id. at 469.

  Thus, contrary to plaintiffs’ contention, nothing in Bankers Trust authorizes the plaintiffs to

  avoid their obligation to comply with federal Touhy regulations before seeking relief from the

  Court. See also, e.g., In re Medtronic, Inc., 184 F.3d 807, 811 (8th Cir. 1999) (rejecting, and



                                                   11
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 12 of 22 PageID# 6465



  finding “no precedent” for the theory that “federal executive rulemaking is subordinated to

  evidentiary rules established by state lawmakers” under Rule 501).

         Indeed, relying on the Agencies’ regulations, and similar Touhy regulations of other

  federal banking agencies, federal courts routinely deny motions to compel discovery of bank

  examination information in the possession of regulated financial institutions where litigants have

  failed to exhaust administrative remedies. See Alaska Elec. Pension Fund v. Bank of Am. Corp.,

  No. 14-CV-7126 (JMF), 2016 U.S. Dist. LEXIS 158455, at **27-28 (S.D.N.Y. Nov. 16, 2016)

  (stating that “[p]laintiff would have to seek relief ‘through the established administrative

  process’ before coming back to this court”) (internal quotation omitted); Colonial BancGroup v.

  PricewaterhouseCoopers LLP, 110 F. Supp. 3d 37, 43 (D.D.C. 2015) (parties to a lawsuit

  “cannot independently decide that [they] need not comply with [a banking agency’s Touhy]

  regulations”); In re JPMorgan Chase Mortg. Modification Litig., No. 11-md-02290-RGS, 2012

  U.S. Dist. LEXIS 167966, at *6 (D. Mass. Nov. 27, 2012) (“[p]laintiffs may not move to compel

  the production of privileged examination information until they have first contacted the agency

  that holds the privilege and followed the agency’s procedures for obtaining information”); In re

  CitiMortgage HAMP Litig., No. MDL 11-2274-DSG (PLAx), 2012 U.S. Dist. LEXIS 169324, at

  **28-29 (C.D. Cal. June 7, 2012) (“[p]laintiffs here have not yet sought the responsive

  documents from the OCC, and therefore their request that the Court balance the interests

  involved in production is premature”); In re Countrywide Fin. Corp. Sec. Litig., No. 07-CV-

  5295-MRP MANx, 2009 U.S. Dist. LEXIS 120590, at *4 (C.D. Cal. Dec. 28, 2009) (“[p]laintiffs

  must first exhaust all administrative procedures and submit requests to use the documents in this

  litigation to the FRB and OCC . . . .”); Bay Bank v. f/v Order of Magnitude, No. CO5-5740-RBL,

  2007 U.S. Dist. LEXIS 16241, at *8 (W.D. Wash. March 7, 2007) (“Because Defendants have



                                                   12
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 13 of 22 PageID# 6466



  not attempted to use the procedure outlined in the regulations [of the FDIC] . . . their Motion to

  Compel is Denied.”); Raffa v. Wachovia Corp., 242 F. Supp. 2d 1223, 1225 (M.D. Fla. 2002)

  (directing plaintiffs to use OCC administrative procedures for access to confidential supervisory

  documents); Am. Sav. Bank v. PaineWebber Inc., 210 F.R.D. 721, 722 (D. Haw. 2001) (litigants

  seeking to compel production of unpublished OTS documents would first be required to use the

  procedures set forth in the OTS’s regulations); Nat’l Union Fire Ins. Co. v. Midland Bancor,

  159 F.R.D. 562, 572 (D. Kan. 1994) (“[c]ourts simply deny motions to compel information

  exempted from disclosure by [Board and FDIC] regulations when the moving party has not

  completed the procedures outlined in the regulations for obtaining such information”).

         As the court explained in In re JP Morgan Chase, a plaintiff’s motion to compel CSI

  from a defendant bank is “premature” before the plaintiff complies with the agency’s Touhy

  regulations. 2012 U.S. Dist. LEXIS 167966, at *6. So too here. Because they have not

  exhausted their administrative remedies under the Agencies’ Touhy regulations, Plaintiffs’

  Motion to Compel should be denied. 4

         Pursuant to the Board’s Touhy regulations, a requester must describe “the relationship of

  the confidential supervisory information to the issues or matters” in litigation and “the requesting

  person’s need for the information,” among other factors, to show “a substantial need for

  confidential supervisory information that outweighs the need to maintain confidentiality,” and



  4
    The Fourth Circuit has expressly rejected Plaintiffs’ suggestion, see Pl. Mem. at 9 (citing
  5 U.S.C. § 301), that agencies lack authority to enact regulations governing the dissemination of
  agency documents or information. To the contrary, the Fourth Circuit has found that an agency’s
  Touhy regulations enacted pursuant to 5 U.S.C. § 301 “clearly f[e]ll within the terms of the first
  sentence of the Housekeeping Statute,” and that “[a]ny doubt as to the validity of the regulation’s
  requirement of prior approval is foreclosed by the Supreme Court’s decision in [Touhy].” See
  Smith v. Cromer, 159 F.3d 875, 878 (4th Cir. 1998); Boron Oil v. Downie, 873 F.2d 67, 69 (4th
  Cir. 1989) (“The Supreme Court has specifically recognized the authority of agency heads to”
  enact Touhy regulations).
                                                  13
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 14 of 22 PageID# 6467



  that “[d]isclosure is consistent with the supervisory and regulatory responsibilities and policies of

  the Board.” 12 C.F.R. § 261.22(c)(i). Similarly, OCC regulations require that requesters

  “[s]how that the information is relevant for the purpose for which it is sought,” “[s]how that

  other evidence reasonably suited to the requester’s needs is not available from any other source,”

  “[s]how that the need for the information outweighs the public interest considerations in

  maintaining” the information’s confidentiality, and “[e]xplain how the issues in the case and the

  status of the case warrant that the OCC allow disclosure.” 12 C.F.R. § 4.33(a)(3). Here,

  plaintiffs have provided no information to the Agencies showing whether the Board’s CSI or

  non-public OCC information is necessary or relevant to this action and whether or not evidence

  is available to plaintiffs from other sources, such as Capital One’s non-privileged internal

  business records, records of outside experts and consultants, or the testimony of fact or expert

  witnesses.

           The fact that plaintiffs’ Motion seeks the Agencies’ information through Capital One, a

  supervised financial institution in lawful possession of Board CSI 5 and non-public OCC

  information, 6 rather than the Agencies, does not alter the outcome. The Board’s regulations

  provide that, even in the hands of a regulated financial institution, bank examination reports and

  other CSI “remain the property of the Board,” and the regulated entity or third party may not

  disclose it “without the prior written permission of the Board’s General Counsel.” 12 C.F.R.

  § 261.20(g); see also id. § 261.23(b). Similarly, the OCC’s regulations provide that non-public

  OCC information “[i]s the property of the Comptroller” and that “[n]o supervised entity,

  government agency, person, or other party to whom the information is made available . . . may




  5
      12 C.F.R. §§ 261.20(b), (e).
  6
      12 C.F.R. §§ 4.37(b)(2), 7.4000(d).
                                                   14
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 15 of 22 PageID# 6468



  disclose [such] information without the prior written permission of the OCC.” 12 C.F.R. §§

  4.32(b), 4.36(d). These regulations further state that OCC reports of examination are “the

  property of the OCC” and are “loaned to the bank and any holding company thereof solely for its

  confidential use.” 12 C.F.R. § 7.4000(d).

            The D.C. Circuit and other courts have upheld these regulations, finding that, even in the

  hands of a regulated third party bank, reports and records gathered or created by federal bank

  regulatory agencies in the course of performing regulatory duties “are deemed the records of the

  agenc[y],” and thus are available “only with the permission of the agenc[y]” pursuant to its

  regulations. Schreiber v. Soc’y for Sav. Bancorp, 11 F.3d 217, 222 (D.C. Cir. 1993) (citing

  Board’s Touhy regulations); see also Hasie v. Office of the Comptroller of the Currency,

  633 F.3d 361, 366 (6th Cir. 2011) (acknowledging that “possession” of non-public OCC

  information by third parties “does not constitute a waiver by the OCC of its right to control, or

  impose limitations on, the subsequent use and dissemination of the information” (quoting

  12 C.F.R. § 4.37(d)); SEPTA v. Orrstown Fin. Servs., 367 F. Supp. 3d 267, 284 n.9 (M.D. Pa.

  2019) (“the fact that the instant motion seeks to compel [a regulated financial institution] and

  third parties, rather than the [Board], to produce CSI makes no practical difference” (citing

  Board regulations)).

            In sum, plaintiffs have failed to follow the well-established Touhy regulations to obtain

  the information they seek. In light of this failure to exhaust their administrative remedies, this

  Court should deny plaintiff’s motion.

     III.      The Documents Plaintiffs Seek Are Subject to the Bank Examination Privilege

            Even if plaintiffs were not required to exhaust their administrative remedies, this Court

  should also deny plaintiffs’ Motion to the extent they seek documents covered by the federal



                                                    15
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 16 of 22 PageID# 6469



  common law bank examination privilege. The courts have long recognized a qualified privilege

  for communications between a bank and its regulators. In re Subpoena Served Upon the

  Comptroller of the Currency, 967 F.2d 630, 633 (D.C. Cir. 1992); see also Bankers Tr., 61 F.3d

  at 471. “[T]he bank examination privilege is firmly rooted in practical necessity” and recognizes

  that “[t]he success of [bank] supervision . . . depends vitally upon the quality of communication

  between the regulated banking firm and the bank regulatory agency . . . [, which] simply could

  not be met as well if communications between the bank and its regulators were not privileged.”

  In re Subpoena, 967 F.2d at 633; see also Linde v. Arab Bank, PLC, No. CV-04-2799

  (NG)(VVP), 2009 U.S. Dist. LEXIS 86021, at *7 (E.D.N.Y. Sept. 21, 2009) (“[T]he bank

  examination privilege is a qualified privilege that protects communications between banks and

  their examiners in order to preserve absolute candor essential to the effective supervision of

  banks.”); Shirk v. Fifth Third Bancorp, No. 1:05-cv-049, 2008 U.S. Dist. LEXIS 111425, at *7

  (S.D. Ohio July 2, 2008) (the bank examination privilege is “firmly grounded in practical

  necessity”).

         Such supervisory communications between federally regulated financial institutions and

  their federal banking regulators are presumptively privileged and confidential because of the

  “distinctively continuous and informal process of bank regulation, which especially requires

  candor from regulated entities.” 7 FHFA v. JPMorgan Chase & Co., 978 F. Supp. 2d 267, 273



  7
    Indeed, in recognition of the importance of providing federal bank regulators unfettered access
  to the books and records of supervised financial institutions, and protecting the free flow of
  communications between banks and their regulators, Congress enacted statutory protections
  enabling such institutions to share even attorney-client, work product, and other privileged
  information with federal bank regulatory agencies for supervisory purposes without waiver of
  applicable privileges. See 12 U.S.C. § 1828(x)(1) (“[t]he submission by any person of any
  information to . . . any Federal banking agency . . . for any purpose in the course of any
  supervisory or regulatory process . . . shall not be construed as waiving, destroying, or otherwise
  affecting any privilege . . . .”). In further recognition of the necessity of safeguarding candor in
                                                   16
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 17 of 22 PageID# 6470



  (S.D.N.Y. 2013). Indeed, plaintiffs concede this point, noting that the “privilege is ‘designed to

  promote the effective functioning of an agency by allowing the agency and the regulated bank

  the opportunity to be forthright in all communications.’” Pl. Mem. at 5 (quoting Bankers Tr.,

  61 F.3d at 471). As plaintiffs further concede, id., the privilege belongs to the government

  agencies that conduct bank examinations and “accords agency opinions and recommendations

  and banks’ responses thereto protection from disclosure,” but does not protect purely factual

  information. Bankers Tr., 61 F.3d at 471; see also In re Subpoena, 967 F.2d at 634.

         The examination reports, supervisory correspondence, and internal Capital One

  documents referring to or reflecting supervisory communications and findings that plaintiffs

  apparently seek here contain “agency opinions and recommendations and banks’ responses

  thereto [which are] protect[ed] from disclosure” by the bank examination privilege. Bankers Tr.,

  61 F.3d at 471 (citing Schreiber, 11 F.3d at 222). As plaintiffs concede, Pl. Mem. at 5, 12 n.5,

  the privilege belongs to the Agencies, and “the [Agencies] must be allowed the opportunity to

  assert the privilege and the opportunity to defend [their] assertion.” Bankers Tr., 61 F.3d at 472.

         Contrary to plaintiffs’ assertion, the Agencies are entitled to assert the federal bank

  examination privilege even if the Court, sitting in diversity under CAFA, applies Virginia (or

  other state) law to plaintiffs’ claims. See Pl. Mem. at 3-4. Plaintiffs argue that Federal Rule of



  communications between banks and their regulators, Congress enacted FOIA exemption 8,
  which protects information “contained in or related to examination, operating, or condition
  reports prepared by, on behalf of, or for the use of” federal financial institution supervisory
  agencies. 5 U.S.C. § 552(b)(8). Courts have repeatedly reaffirmed the broad, all-encompassing
  scope of exemption 8, holding that it “provide[s] absolute protection regardless of the
  circumstances underlying the regulatory agency’s receipt or preparation of examination,
  operating or condition reports.” Gregory v. FDIC, 631 F.2d 896, 898 (D.C. Cir. 1980); see also
  Pub. Inv. Arbitration Bar Ass’n v. SEC, 771 F.3d 1, 5 (D.C. Cir. 2014) (“Congress enacted
  exemption 8 to address the ‘concern[] that release of bank examination and operating reports
  could endanger the fiscal well-being of [] subject banks.’”) (quoting Consumers Union v.
  Heimann, 589 F.2d 531, 537 (D.C. Cir. 1978)).
                                                   17
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 18 of 22 PageID# 6471



  Evidence 501 voids the bank examiner privilege in this diversity action. But by plaintiffs’ logic,

  state law would trump the federal government’s unique privileges in any diversity case where a

  party seeks information protected by such a privilege. It would follow that a plaintiff need only

  file a case with state law claims to obtain information that would be privileged in a case that

  presents a federal question. 8 This Court should not allow such an illogical result, especially in a

  case such as this one, where plaintiffs contend that provisions of state law focused on state bank

  examination information should displace federal regulations providing that the federal

  supervisory information sought is privileged and confidential property of the Agencies. See

  Medtronic, 184 F.3d at 811 (conflicting state evidentiary laws “are nullified to the extent that

  they conflict with” federal statutes and regulations).

         Indeed, the Supreme Court has declined to apply state law where the federal

  government’s interests are at stake if, as here, doing so would subject the government’s rights

  and obligations to inconsistent state laws. See, e.g., Clearfield Tr. Co. v. United States, 318 U.S.

  363, 367 (1943) (rejecting application of state law in case arising in federal court where it

  “would subject the rights and duties of the United States to exceptional uncertainty . . . [and]

  would lead to great diversity in results by making identical transactions subject to the vagaries of

  the laws of the several states”); see also Howard v. Lyons, 360 U.S. 593, 597 (1959) (rejecting

  lower federal court’s holding that letter from Navy officer to Congress was governed by state

  law of defamation because “the validity of [the officer’s] claim of absolute privilege must be

  judged by federal standards, to be formulated by the courts in the absence of legislative action by



  8
    For example, courts have repeatedly applied the state secrets privilege, a federal common law
  privilege, where the United States intervenes to assert it, even in diversity cases that are
  otherwise governed by state law. See, e.g., Trulock v. Lee, 66 F. App’x 472 (4th Cir. 2003)
  (affirming lower court’s application of state secrets privilege in a defamation case governed by
  state law).
                                                   18
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 19 of 22 PageID# 6472



  Congress,” given that the existence of a uniform privilege for federal employees was a matter of

  “peculiarly federal concern”); Menses v. USPS, 942 F. Supp. 1320, 1321 (D. Nev. 1996)

  “[w]here the interests of the United States are directly affected and the issue or right being

  adjudicated derives from a federal source, federal courts have long recognized that federal laws

  rather than state laws govern unless Congress otherwise provides.” (citing Fed. Practice and

  Procedure: Jurisdiction §§ 4514, 4515)). Applying Virginia or other state privilege laws to

  federal bank examination reports and records of federal banking agencies would plainly

  undermine the Agencies’ substantial interest in ensuring that their rights and privileges regarding

  their supervisory information (which is Agency property as described supra at 3) are governed

  by a uniform body of federal law. 9




  9
    Moreover, the Committee Notes to Rule 501 make clear that “[t]he rationale underlying the
  proviso is that federal law should not supersede that of the States in substantive areas such as
  privilege absent a compelling reason,” including “where an element of a claim or defense” is
  “grounded upon a federal question.” Such a compelling reason exits here given the federal
  government’s substantial interest in uniform protections for its communications with federally-
  regulated banks. This interest is integral to the federal statutory regime requiring agency
  supervision and examination of institutions like Capital One, which includes, inter alia, the
  National Bank Act, the Federal Reserve Act, the Bank Holding Company Act, and the Federal
  Deposit Insurance Act. See, e.g., 12 U.S.C. §§ 248(a), 481, 1820(d), 1844. And recognition of
  the privilege is particularly appropriate here given plaintiffs’ repeated invocation of and reliance
  on federal law in this CAFA action with respect to the claims at issue, including a request that
  the Court provide relief pursuant to federal law. See, e.g., Corrected Representative Consumer
  Class Action Complaint, DE 354, at ¶¶ 166 (“Defendants’ duties to use reasonable data security
  measures also arose under Section 5 of the Federal Trade Commission Act (‘FTC Act’),
  15 U.S.C. § 45”); 110 (“Defendants’ failure to employ reasonable and appropriate measures to
  protect against unauthorized access to confidential consumer data (i.e., PII) constitutes an unfair
  act or practice prohibited by Section 5 of the FTC Act, 15 U.S.C. § 45”); 114-20, 167 (alleging
  violation of the Gramm-Leach-Bliley Act (“GLBA”), 15 U.S.C. §§ 6801.1 et seq., and
  “numerous rules and regulations promulgated on the GLBA statutes”); 197 (seeking relief
  “[u]nder the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq.” in exercise of the Court’s
  “broad authority to restrain acts, such as here, that are tortious and violate the terms of the
  federal and state statutes described in this Complaint” (emphasis added)).
                                                   19
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 20 of 22 PageID# 6473



         Plaintiffs next argue that even if the bank examination privilege applied, the documents

  they seek are not protected by the privilege. Capital One has informed the Agencies that the

  information plaintiffs are demanding consists of bank examination and inspection reports

  prepared by Agency examiners, supervisory correspondence between Capital One and its

  regulators, and internal Capital One documents referring to or reflecting supervisory

  communications, which is CSI under the Board’s regulations, 12 C.F.R. §§ 261.2(c)(1)(i)-(iii),

  and non-public information under the OCC’s regulations, 12 C.F.R. §§ 4.32(b)(1)(i)-(iv), (2). 10

         Contrary to plaintiffs’ suggestion that this material may be largely “factual” and outside

  of the bank examination privilege, Pl. Mem. at 7, 12-14, the materials described by Capital One

  fall within the ambit of communications between banks and regulators, and internal bank

  documents revealing such communications, that courts have found to be within the scope of the

  privilege. FHFA v. HSBC N. Am. Holdings Inc. et al., No. 11 Civ. 6189, 2014 U.S. Dist. LEXIS

  65662, at *9 (S.D.N.Y. May 13, 2014) (documents sent by a regulated entity to a bank regulator

  “that reflect recommendations of items to be discussed at a joint meeting,” “provid[ing] narrative

  answers to [the regulator’s] questions,” and providing “qualitative reviews of [the regulated

  entities’] operations or directions as to the conduct of future operations” were properly withheld

  under the bank examination privilege); Linde, 2009 U.S. Dist. LEXIS 86021, at *9 (“plaintiffs

  are not entitled to know . . . the content of any of the requests – written or oral – made by the



  10
     However, the Board’s regulations provide that CSI “does not include documents prepared by a
  supervised financial institution for its own business purpose and that are in its possession.”
  12 C.F.R. § 261.2(c)(2). Similarly, OCC regulations provide that it may deny a request for non-
  public OCC information if “other evidence reasonably suited to the requester’s need is available
  from another source,” e.g., a bank’s own books and records. 12 C.F.R. § 4.35(a)(2)(iii). Thus,
  non-privileged information in Capital One’s possession prepared for its own internal business
  purposes, rather than supervisory reasons, and that does not reveal CSI or non-public OCC
  information, may be produced to the plaintiffs even if a copy was also provided to bank
  regulators, provided that production does not reveal supervisory communications.
                                                   20
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 21 of 22 PageID# 6474



  OCC in the course of their review . . . .”); Shirk, 2008 U.S. Dist. LEXIS 111425, at *5-6, 11

  (“examination reports and communications leading up to the Written Agreement, and plans,

  reports, and recommendations that Fifth Third was required to prepared pursuant to the Written

  Agreement” are not purely factual and are protected by bank examination privilege); In re Bank

  One Sec. Litig., 209 F.R.D. 418, 427 (N.D. Ill. 2002) (bank examination reports and

  memorandum created by the OCC “predominantly contain opinions and or recommendations as

  opposed to facts … [and] factual and deliberative components are demonstrably intertwined” in

  the documents); In re: Atl. Fin. Fed. Sec. Litig., Civ. No. 89-645, 1992 U.S. Dist. LEXIS 2619,

  at *15 (E.D. Pa. Mar. 3, 1992) (“[T]o prohibit disclosure only of those materials generated by the

  [regulator] as a result of the examination while allowing discovery of responsive documents

  prepared by the financial institution would circumvent the objective of the regulation – to protect

  the confidentiality of the examination process.”).

         Such examination reports, supervisory correspondence, and internal Capital One

  documents referring to or reflecting supervisory communications and findings contain “agency

  opinions and recommendations and banks’ responses thereto [which are] protect[ed] from

  disclosure” by the bank examination privilege. Bankers Tr., 61 F.3d at 471 (citing Schreiber,

  11 F.3d at 222). As plaintiffs concede, Pl. Mem. at 5, 12 n.5, the privilege belongs to the

  Agencies, and “the [Agencies] must be allowed the opportunity to assert the privilege and the

  opportunity to defend [their] assertion.” Bankers Tr., 61 F.3d at 472.

                                           CONCLUSION

         For the foregoing reasons, the Agencies should be permitted to intervene to protect their

  interest in CSI and non-public OCC information and plaintiffs’ Motion should be denied.




                                                  21
Case 1:19-md-02915-AJT-JFA Document 511 Filed 05/29/20 Page 22 of 22 PageID# 6475



  Dated: May 29, 2020


                                      Respectfully submitted,


                                      G. ZACHARY TERWILLIGER
                                      United States Attorney


                                      ________/s/_______________
                                      By: REBECCA S. LEVENSON
                                      Assistant United States Attorney
                                      2100 Jamieson Avenue
                                      Alexandria, Virginia 22314
                                      Tel: (703) 299-3760
                                      Fax: (703) 299-3983
                                      E-mail: Rebecca.s.levenson@usdoj.gov

                                      Counsel for the Board of Governors of the Federal Reserve
                                      System and the Office of the Comptroller of the Currency


  Of Counsel:

  Joshua P. Chadwick
  Yvonne F. Mizusawa
  Board of Governors of the Federal Reserve System

  Peter C. Koch
  Michael K. Morelli
  Office of the Comptroller of the Currency




                                               22
